                     Case 4:18-cr-00103 Document 243-1 Filed on 11/11/19 in TXSD Page 1 of 1


David A. Nachtigall

From:                              David A. Nachtigall
Sent:                              Wednesday, September 4, 2019 1:42 PM
To:                                Danny_Morgan@txsp.uscourts.gov
Subject:                           Carlos and Jemima Guimares


Danny:

I’ve been retained by the Guimares to request an early termination of their supervised release. Is there a time we would
talk for a few minutes about their compliance with the terms of their supervised release so far?

Thanks.

David


David A. Nachtigall | Bio
1545 Heights Blvd., Suite 100
Houston, Texas 77008
Tel 713-229-0008 | Fax 713-650-1602
david@dntriallaw.com
www.dntriallaw.com

Board Certified, Criminal Law
Texas Board of Legal Specialization

CONFIDENTIALITY NOTICE - This email communication may contain private, confidential, or legally privileged information intended for the sole use of the designated and/or duly authorized
recipient(s). If you are not the intended recipient or have received this email in error, please notify the sender immediately by email and permanently delete all copies of this email including all
attachments without reading them. If you are the intended recipient, secure the contents in a manner that conforms to all applicable state and/or federal requirements related to privacy and
confidentiality of such information.




                                                                                    EXHIBIT A
                                                                                                      1
